Citation Nr: 1819989	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for an additional disability incurred as a result of VA medical and surgical treatment for a right eye disorder at the Tampa VA Medical Center (VAMC) in April 2010 and July 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Navy from August 1975 to July 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in January2018.  A transcript of that hearing is of record.


FINDING OF FACT

The evidence of record does not demonstrate that the medical professionals involved in the Veteran's medical and surgical treatment for a right eye disorder at the Tampa VAMC in April 2010 and July 2010 failed to exercise the degree of care that one would expect from a reasonable health care provider or that the Veteran suffered from an additional disability that resulted from an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for medical and surgical treatment for a right eye disorder at the Tampa VAMC in April 2010 and July 2010 have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in January 2018.

A VA ophthalmologist reviewed the Veteran's claims file and provided an opinion (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the ophthalmologist had a full and accurate knowledge of the Veteran's disability and contentions, grounded his opinions in the medical literature and evidence of record, and provided the information necessary to determine eligibility to compensation under 38 U.S.C. § 1151.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinion was rendered by a VA ophthalmologist based on a review of claims file.  The VA examiner considered the Veteran's medical history and considered the requirements for an 1151 claim.  The medical opinion is based upon correct and sufficient facts and data.  The Board finds that for these reasons, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

1151 Claim

The Veteran asserts that VA was negligent in in April 2010 and July 2010 in providing treatment for her right eye disorder.  She asserts that she has experienced vision impairment and loss due to VA error.  Her claim was denied by the July 2012 rating decision.

At the January 2018 Board hearing, the Veteran testified that she underwent right eye surgery in 2009 with her private physician in an attempt to repair a retinal detachment.  She testified that she underwent a right eye procedure at VA in April 2010 in an attempt to restore her deteriorating vision.  She testified that she underwent another right eye procedure in 2010 and woke up in a hotel room.

Where a veteran has an additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  See 38 U.S.C. § 1151.

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct, the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  See 38 U.S.C. § 1151.

The Veteran's medical records show that she underwent her first surgery with VA in April 2010 to attempt to restore vision lost from the earlier private 2009 right eye surgery.  She underwent cataract extraction, intraocular lens placement, removal of silicon oil, membrane peel, and fluid exchange in her right eye.  In July 2010, she underwent another membrane peel and placement of silicon oil.  The Veteran signed informed consent documents for both surgeries.

In July 2012, a VA ophthalmologist had the opportunity to review the Veteran's claim file.  The ophthalmologist opined that the unfortunate outcome of the Veteran's right eye disorder and poor prognosis was less likely than not caused by or the result of her eye surgeries in April 2010 and July 2010.  The ophthalmologist reported that the Veteran underwent surgeries in April 2010 and July 2010 in an attempt to restore or partially restore her right eye vision that had been compromised from a 2009 operative procedure to repair a detached retina.  The ophthalmologist reported that the April 2010 and July 2010 operative procedures were complex and carried with them an extremely guarded prognosis for right sight restoration.

The VA ophthalmologist's conclusion has not been questioned by any medical professional.  While the Veteran reported that she feels VA committed negligence in her care, the Board must weigh this suggestion against the other evidence of record.  Here a VA ophthalmologist specifically addressed the questions upon which this case turned, and provided sufficient rationale to support his opinions.  Given the thorough explanations, the Board will afford greater weight to the medical opinion of record that has in fact been reduced to writing, and will not endeavor to embark on a credibility assessment regarding the Veteran's assertion of waking up in an Embassy Suites after her July 2010 eye surgery.

As such, the Board finds the July 2012 VA ophthalmologist's opinion to be highly probative and is afforded the greatest weight.

When this is done, the evidence fails to establish that the Veteran's medical and surgical treatment for a right eye disorder at the Tampa VAMC in April 2010 and July 2010 was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or was due to an event not reasonably foreseeable.  As such, the criteria for an 1151 claim have not been met and the Veteran's claim is denied.


ORDER

Compensation under 38 U.S.C. § 1151 for additional disability incurred as a result of VA medical and surgical treatment for a right eye disorder at the Tampa VAMC in April 2010 and July 2010 is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


